                       Case 1:19-cv-02394-AJN Document 5
                                                       2 Filed 03/19/19
                                                               03/18/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                 Southern District
                                                __________ Districtofof
                                                                      New  York
                                                                        __________

             Adrian Vinicio Andrade Narvaez                       )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 19-cv-2394
                                                                  )
   U.S. Crane & Rigging, LLC and Thomas Auringer                  )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Crane & Rigging, LLC
                                       Thomas Auringer
                                       99 St. Nicholas Avenue
                                       Brooklyn, New York 11237




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Slater Slater Schulman LLP
                                       Matthew Madzelan, Esq.
                                       445 Broad Hollow Road, Suite 334
                                       Melville, NY 11747



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:         3/19/2019                                                           /s/ P. Canales
                                                                                       Signature of Clerk or Deputy Clerk
